Citation Nr: 1702027	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  13-24 828A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to June 25, 2008 for the award of service connection for chronic lymphocytic leukemia (CLL).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to August 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDINGS OF FACT

1.  In correspondence received at the RO on June 25, 2008, the Veteran raised a claim of entitlement to CLL.

2.  In a July 2008 rating decision, the RO granted entitlement to service connection for CLL and assigned a 100 percent disability rating, effective June 25, 2008.  The Veteran did not appeal the effective date assigned.

3.  There is no evidence in the record of another informal claim, formal claim, or any written intent to file a claim for VA compensation for CLL prior to June 25, 2008.


CONCLUSION OF LAW

The criteria for an effective date prior to June 25, 2008, for the grant of service connection for chronic lymphocytic leukemia, have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.157, 3.160, 3.400, 3.816 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

The claim arises from the Veteran's disagreement with the effective date assigned following the grant of service connection.  Courts have held that once service connection is granted, the claim is substantiated such that additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required. 

VA also has a duty to assist the Veteran in the development of the claim.  The duty to assist is not abrogated by the granting of service connection.  VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's service treatment records (STRs), VA outpatient treatment records, and private treatment records have been obtained and associated with the claims file.  The record does not indicate that any additional evidence relevant to the claim is available, which is not already a part of the claims file.  See Pelegrini, 18 Vet. App. at 121-22.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006), aff'd, Mayfield v. Nicholson, 499 F.3d 1317 (2007); see also Dingess/Hartman, 19 Vet. App. at 486.

Based on the above, the Board finds that VA has fully satisfied the duty to notify and assist with respect to the issue adjudicated in this decision.  The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II. Analysis

By way of background, the Veteran filed a claim of entitlement to service connection for CLL by way of a VA 21-4138 (Statement in Support of Claim) date-stamped as received by the RO on June 25, 2008.

In a July 2008 rating decision, entitlement to service connection for CLL was granted and assigned a 100 percent disability rating, effective from June 25, 2008.  The Veteran was notified of this decision and provided his appellate rights, but did not perfect an appeal.  Therefore, the July 2008 rating decision became final.  38 U.S.C.A. § 7105.  Ordinarily, the only basis for challenging the effective date in a final decision is on a motion to revise the decision based on clear and unmistakable error.  Rudd v. Nicholson, 20 Vet. App. 296, 299 (2006).  Here, CUE in the prior RO decision has not been alleged and is not before the Board.  Freestanding, earlier effective date claims are otherwise prohibited as a matter of law.  Id.; see generally, Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

However, in June 2011, the RO sent the Veteran a letter explaining that it was going to conduct a special review of his claims file pursuant to Nehmer v. Veterans Administration of the Gov't of the U.S., 284 F. 3d 1158 (9th Cir. 2002).  The letter indicated that the Veteran's case was identified as a potential Nehmer class-member case based on the August 31, 2010 addition of Ischemic Heart Disease, Parkinson's Disease, and B-Cell/Hairy Cell Leukemia to the list of diseases presumptively associated to herbicide exposure.  

Thereafter, in a July 2011 rating decision, the AOJ determined that June 25, 2008 was the appropriate effective date for the grant of service connection for CLL.  The Veteran timely perfected an appeal to the July 2011 rating decision.  

The Veteran contends that an earlier effective date for the grant of service connection is warranted.  Specifically, he asserts that the effective date should be the date of onset of his CLL, which he maintains was four years prior to the date it was officially diagnosed.  See September 2013 VA Form 9; September 2011 Notice of Disagreement.  

In general, the effective date of an award of disability compensation, in conjunction with a grant of entitlement to service connection, shall be the day following separation from active service or the date entitlement arose if the claim is received within one year of separation from service; otherwise, the effective date shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2)(i).

Effective dates of certain awards of service connection are governed pursuant to the orders of a United States district court in the class-action cases arising from Nehmer v. United States Department of Veterans Affairs, No. CV-86-6160 TEH (N.D. Cal. May 17, 1991).  See 38 C.F.R. § 3.816.  A "Nehmer class member" is defined to include a Vietnam Veteran who has a covered herbicide disease.  38 C.F.R. § 3.816 (b)(1).  A "covered herbicide disease" means a disease for which the Secretary of Veterans Affairs has established a presumption of service connection pursuant to the Agent Orange Act of 1991, other than chloracne, as provided in § 3.309(e).  38 C.F.R. § 3.816 (b)(2).  The regulation applies to claims for disability compensation that were either pending before VA on May 3, 1989, or were received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease.  38 C.F.R. § 3.816 (c).  CLL was added to the list of diseases associated with exposure to certain herbicide agents effective October 16, 2003.  See 68 Fed.Reg. 59,540 (Oct. 16, 2003).  

If a Nehmer class member is entitled to disability compensation for a covered herbicide disease, the effective date of the award will be as follows:

If VA denied compensation for the same covered herbicide disease in a decision issued between September 25, 1985 and May 3, 1989, the effective date of the award will be the later of the date VA received the claim on which the prior denial was based or the date the disability arose, except as otherwise provided in paragraph (c)(3) of this section.  A prior decision will be construed as having denied compensation for the same disease if the prior decision denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded.  Minor differences in the terminology used in the prior decision will not preclude a finding, based on the record at the time of the prior decision, that the prior decision denied compensation for the same covered herbicide disease.  38 C.F.R. § 3.816 (c)(1). 

Where a Nehmer class member is entitled to disability compensation for a covered herbicide disease, and the claim was either pending before VA on May 3, 1989, or was received by VA between May 3, 1989 and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose except as otherwise provided in paragraph (c)(3) of 38 C.F.R. § 3.816, which pertains to claims filed within one year from the date of separation from service.  38 C.F.R. § 3.816 (c)(2). 

A claim will be considered a claim for compensation for a particular covered herbicide disease if: (i) the claimant's application and other supporting statements and submission may reasonably be viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for the covered herbicide disability; or (ii) VA issued a decision on the claim, between May 3, 1989 and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, in which VA denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded. 38 C.F.R. § 3.816 (c)(2).  Otherwise, the effective date of the award is determined in accordance with 38 C.F.R. §§ 3.114, 3.400. 38 C.F.R. § 3.816 (c)(4).

In this case, the Veteran is a "Nehmer class member" within the meaning of 38 C.F.R. § 3.816 (b)(1) and has a "covered herbicide disease" (i.e., CLL) within the meaning of 38 C.F.R. § 3.816 (b)(2).  However, a review of the record indicates that VA has never denied a claim of entitlement to service connection for CLL filed by the Veteran, including between September 25, 1985 and May 3, 1989.  The Veteran does not contend otherwise.  Thus, an earlier effective date is not warranted under 38 C.F.R. § 3.816 (c)(1).

Likewise, the Veteran did not submit a claim for CLL between May 3, 1989 and October 16, 2003 (the effective date for the regulation which added CLL as a disease presumptively due to in-service exposure to herbicides).  Indeed, the first communication from the Veteran to the RO regarding CLL came on June 25, 2008, at which time the Veteran submitted his original claim for service connection for CLL.  Again, the Veteran does not contend otherwise.

Neither the Veteran nor his representative has identified any document in the claims file which they contend is a pre-June 2008 service-connection claim for CLL.  The Board has been similarly unsuccessful.  See Servello v. Derwinski, 3 Vet. App. 196 (1992) (the Board must look at all communications that can be interpreted as a claim, formal or informal, for VA benefits).  Thus, an earlier effective date is not warranted under 38 C.F.R. § 3.816 (c)(2). 

Finally, the Veteran did not submit a claim of service connection for CLL within one year of his separation from service in August 1968.  He does not contend otherwise.  Thus, 38 C.F.R. § 3.816 (c)(3) is also inapplicable. 

Based on the foregoing, the special rules afforded to Nehmer class claimants are not applicable to the Veteran's case. 

To the extent that the Veteran seeks an earlier effective date on grounds unrelated to his status as a "Nehmer class member," as discussed above, such a freestanding earlier effective date claim is barred as a matter of law.  See Rudd, 20 Vet. App. at 299.  

However, even if the appeal was not a freestanding claim, there is no basis in law or fact to grant an earlier effective date.  

As noted above, the effective date is the date of the receipt of the claim or the date entitlement arose, whichever is later.  Here, the record shows that the Veteran was diagnosed with CLL on June 17, 2008.  See June 2008 VA Treatment Record.  Thereafter, he filed a claim for entitlement to service connection for CLL that was received at the RO on June 25, 2008.  The record contains no statement or communication from the Veteran prior to June 25, 2008 that could reasonably constitute a pending claim for service connection for CLL.  Nor does the Veteran contend that he filed a claim earlier than June 25, 2008.  Moreover, as service connection was not in effect for CLL at the time he was diagnosed with CLL, the VA outpatient treatment record cannot serve as an informal claim for service connection.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); see also Lalonde v. West, 12 Vet. App. 377, 382 (1999) (providing that where appellant had not been granted service connection, mere receipt of medical records could not be construed as informal claim).  

The Veteran's sole argument for an earlier effective date is that his VA doctors should have diagnosed him with CLL earlier than June 2008 and that, had he been diagnosed earlier, he would have filed an earlier VA compensation claim.  This argument, however, provides no basis to allow an earlier effective date.  

Based on the facts in this case, there is no legal basis for an effective date prior to June 25, 2008, for the award of service connection for CLL.  Because the RO did not receive a formal or informal application for service connection prior to June 25, 2008, VA is precluded, as a matter of law, from granting an effective date prior to June 25, 2008, for service connection for CLL.  As such, this appeal must be denied because the RO has already assigned the earliest possible effective date provided by law.

In reaching this decision, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not for application in this case because the preponderance of the evidence is against the assignment of an earlier effective date.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an effective date earlier than June 25, 2008, for the award of service connection for chronic lymphocytic leukemia is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


